Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 14-21 and 23-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colloud (US 2010/0230378) which in figures 1-3 discloses the invention as claimed:
In re claim 14: a container 1 comprising: a base 2; 
a sidewall 3-5 connected to the base 2, the sidewall 3-5extending over a length in the direction of a central axis to define at least part of a container interior, the sidewall 3-5 including a label portion (portion adjacent 44) and a grip portion (portion adjacent 44); 
a bell 6 connected to the sidewall 3-5 and leading to a finish 7; and 
a plurality of varying depth ribs (ribs 44/45) positioned along the sidewall 3-5, wherein each varying depth rib 44/45 of the plurality includes at least a shallow section and a deep section (see figure 3), and wherein at least some of the shallow sections of different varying depth ribs 44 align parallel to the central axis (see figure 3 and [0005]-[00010]).
It should be noted that the label portion and the grip portion are not structurally defined within the claim and therefore any portion of the container can be considered a grip or label portion.  
In re claim 15: the plurality of varying depth ribs 44/45 is positioned within the grip portion of the sidewall 3-5 (see figures 1-3).    
In re claim 16: the plurality of varying depth ribs 44/45 is positioned within the label portion of the sidewall 3-5 (see figures 1-3).    
In re claim 17: the plurality of varying depth ribs 44/45 positioned along the sidewall is a plurality of varying depth ribs 44/45 positioned within the grip portion and a plurality of varying depth ribs 44 positioned within the label portion (see figures 1-3).  
In re claim 18: at least some of the shallow sections of different varying depth ribs 44/45 positioned within the grip portion align parallel to the central axis and at least some of the shallow sections of different varying depth ribs 44/45 positioned within the label portion align parallel to the central axis (see figures 1-3).  
In re claim 19: the at least some of the shallow sections positioned within the grip portion are misaligned with the at least some of the shallow sections positioned within the label portion (see figures 1-3).  
In re claim 20: the varying depth ribs 44/45 are positioned within the grip portion and within the label portion such that the varying depth ribs 44/45 of the grip portion form a grip recessed column and the varying depth ribs of the label portion form a label recessed column wherein the grip portion is opposite the label portion (see figures 1-3).   
In re claim 21: at least some varying depth ribs 44/45 of the plurality of varying depth ribs 44/45 abruptly transition from shallow sections to deep sections (see figures 1-3).    
In re claim 23: the plurality of varying depth ribs 44/45 is a plurality of angulating and varying depth ribs 44/45 (see figures 1-3).      
In re claim 24: A container 1 comprising: 
a base 2; 
a sidewall 3-5 connected to the base 2, the sidewall 3-5 extending over a length in the direction of a central axis, the sidewall 3-5 including a label portion and a grip portion; 
a bell 6 connected to the sidewall 3-5 and leading to a finish 7, the finish 7 adapted to receive a closure; 
a plurality of constant depth ribs 32/51 positioned along the sidewall 3-5; and 
a plurality of varying depth ribs 44/45 positioned along the sidewall 3-5, wherein each varying depth rib 44/45 includes at least a shallow section and a deep section.  
In re claim 25: a portion of the plurality of constant depth ribs 32/51 and a portion of the plurality of varying depth ribs 44/45 are positioned along the sidewall 3-5 in an alternating relationship (51/44/32) (see figures 1-3).    
In re claim 26: the alternating relationship is that of a constant depth rib alternating with a varying depth rib (51/44/32) (see figures 1-3).      
In re claim 27: the alternating relationship is in only one of the grip portion or the label portion (depending on what is being defined as the label or grip portuion, in this case the entire side wall is capable of being gripped).  
In re claim 28: the at least a shallow section of each varying depth rib can be a rib depth of between 0 and 2.5 millimeters depending on the section that is defined (see figures 1-3).       
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colloud (US 2010/0230378). Colloud discloses the claimed invention as discussed above with the exception of the following claim limitations:
In re claim 22: each depth rib of the plurality of varying depth ribs has a trapezoidal cross-sectional shape.  
In re claim 29: the at least a shallow section of each varying depth rib has a triangular cross-sectional shape.
To modify the rib of Colloud with the above cross sectional shapes as claimed would entail a mere change in shape of the rib and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  Furthermore, It was notoriously well known in the art at the time of the invention to have ribs with the claimed  cross-sectional shapes (for evidence see the Applicant disclosed IDS’s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735